12

13

14

15

16

17

20

21

22

23

(ase 2:19-cv-07171-PA-KS Document 129 Filed 11/27/19 Page 1of7 Page ID #:12

Scott Meide
4446-1 Hendricks Ave. Suite 327

Jacksonville, FL 32207
904. 888. 6454

IN THE UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

David Hegland
Dawn Hegland Case No. CV-19-7171 PA

Merlyn Hegiand
Nathan Hill NOTICE OF APPEAL
Kyle A. Janes
Scott Meide
Plaintiffs,

V.
Noah Centineo et al.,

Defendants.

 

Come the Plaintiffs in the above-captioned matter, David Hegland, Dawn
Hegland, Merlyn Hegland, Nathan Hill, and Kyle A. Janes and hereby appeal

to the Ninth Circuit Court of Appeals from the judgement entered in
this action on October 31, 2019.

Respectfully submitted,

Rel | hip L

David Heglahd

November al 2019

    

Dawn Hegland /,

PLEADING TITLE - |

 

 

 
18

19

20

21

23

24

25

26

27

28

aT

(Tase 2:19-cv-07171-PA-KS Document 129 Filed 11/27/19 Page 2of7 Page ID#12

Merlyn Heglahd

Nathan Hill

ita hihi aie
Kyle A. Janes

f

Scott Meide

 

PLEADING TITLE - 2

 

 

14

 
16

17

18

19

20

2]

22

23

24

26

27

28

aT

 

 

Scott Meide

4446-1 Hendricks Ave. Suite 327

Jacksonville, FL 32207
904. 888. 6454

base 2:19-cv-07171-PA-KS Document 129 Filed 11/27/19 Page 3o0f7 Page ID #:12015

IN THE UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

David Hegland
Dawn Hegland
Merlyn Hegland
Nathan Hill
Kyle A. Janes
Scott Meide
Plaintiffs,

V.

Noah Centineo et al.,

Defendants.

 

I, the undersigned, declare that:

Case No. CV-19-7171 PA

NOTICE OF APPEAL

I am over the age of 18 years and not a party to this case. My business
address is: 2147 Saul Drive, Jacksonville, Florida, 32216.

On November 27, 2019 I served the following document:

PLAINTIFFS’ NOTICE OF APPEAL

on all interested parties in this action by transmitting a true copy thereof by electronic

equipment transmission as follows and /or by placing a copy thereof enclosed in sealed

envelopes addressed as follows:

PLEADING TITLE - 3

 
10

11

13

14

15

16

17

18

20

21

22

23

24

25

26

27

28

 

 

(Lase 2:19-cv-07171-PA-KS Document 129 Filed 11/27/19 Page 4of7 Page ID #:12

PLEASE SEE ATTACHED SERVICE LIST

[X] (U.S. MAIL) I enclosed said documents(s) in a sealed envelope of package to each
addressee as identified on the Service list below. I placed the envelope for collection and
mail with the US Postal Service, with postage fully prepaid.

[ ] (ELECTRONIC MAIL) I served by email said documents(s) to the following persons
and/or entities at the last known email address as identified on the Service List below.

[X ] (CM/ECF electronic notification) I am readily familiar with the ECF filing system
and caused a true and correct copy thereof to be served electronically via CM/ECF
electronic notification the following persons and/or entities as identified on the Service
List below.

I declare under penalty of perjury under the laws of the State of Florida that the
above is true and correct. Executed on November 27, 2019, at Jacksonville, Florida.

/s/ Charlie Saman
Charlie Saman

PLEADING TITLE - 4

 
10

ll

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

base 2:19-cv-07171-PA-KS Document 129 Filed 11/27/19 Page5of7 Page ID#12

SERVICE LIST

Barry Z. Brodsky (SBN 93565)
Vincent S. Green (SBN 231046)
KAUFMAN DOLOWICH VOLUCK
11755 Wilshire Blvd., Suite 2400

Los Angeles, California 90025 T: (310)
775-6511 F: (310) 575-9720

E-mail: bbrodsky@kdvlaw.com
vereen@kdvlaw.com

Attorneys for Defendants

LOUIS N. HAMEL, CPA and
MICHAEL E. WILFORD, CPA

Maureen J Moody

Clark Hill PLC

130 E Randolph Street Suite 3900

Chicago, IL 60601

312.985.5900 F: 312.985.5952

E-mail: mmoody@clarkhill.com

Lead Attorney Pro Hac Vice

Attorneys for Defendants: Greg Centineo, Brandon Kramer, Julie C. Natale, Marc J.
Lane, Natalie J. King, Peter Velardi, Robert Laimo, Tara K. Glaser, The Velardi Group,
LELe

Datev Dave Krikor Shenian

Clark Hill LLP

1065 West 7" Street 24" Floor

Los Angeles, CA 90017

213.417.5102 F: 213.488.1178

E-mail: dshenian(@clarkhill.com

Lead Attorney Pro Hac Vice

Attorneys for Defendants: Greg Centineo, Brandon Kramer, Julie C. Natale, Marc J.
Lane, Natalie J. King, Peter Velardi, Robert Laimo, Tara K. Glaser, The Velardi Group,
LLC

 

Giel Stein

Clark Hill PLC

130 E Randolph Street Suite 3900
Chicago, IL 60601

312.985.5900 F: 312.985.5952

E-mail: gstein@clarkhill.com

PLEADING TITLE - 5

 
10

11

12

13

14

15

16

18

19

20

21

22

23

24

25

26

27

28

 

 

(fase 2:19-cv-07171-PA-KS Document 129 Filed 11/27/19 Page 6of7 Page ID #:1218

Pro Hac Vice
Attorneys for Defendants: Greg Centineo, Brandon Kramer, Julie C. Natale, Marc J.
Lane, Natalie J. King, Peter Velardi, Robert Laimo, Tara K. Glaser, The Velardi Group,

LLC

Justin M. Bongco

Winston and Strawn LLP

333 South Grand Avenue

Los Angeles, CA 90071

213.615.1700 F: 213.615.1750

E-mail: jbongco@winston.com
Attorney for Defendant Kevin Trudeau

Kimball R Anderson

Winston and Strawn LLP

35 West Wacker Drive Suite 4100
Chicago, IL 60601

312.558.5600 F: 312.558.5700
E-mail: kanderson(@winston.com
Pro Hac Vice

 

Betty M. Shumener

Henry H. Oh

John D. Spurling

Shumener, Odson & Oh LLP

550 South Hope Street, Suite 1050

Los Angeles, CA 90071

213.344.4200 F: 213.344.4190,

E-mail: bshumener@soollp.com

Attorneys for Defendants Aviron Capital, LLC, Aviron Pictures, LLC, Clarius Capital
Group, LLC, Clarius Entertainment, LLC, Clarius Releasing, LLC, Claire Heath, Judi
Becker and William Sadlier

Joseph M. Wahl, Esq.
BARNES AND THORNBURG LLP
2029 Century Park East Suite 300

Los Angeles, CA 90067
310.284.3880

310.284.3894 (fax)
Joseph. wahl@btlaw.com

 

PLEADING TITLE - 6

 
10

1]

12

13

14

15

16

17

18

20

21

23

24

25

26

27

28

 

 

Case 2:19-cv-07171-PA-KS Document 129 Filed 11/27/19 Page 7of7 Page ID#12

Michael G. Yoder, Esq.

Ashton Taylor-Misha Massey, Esq.

O’MELVENY AND MYERS LLP

610 Newport Center Dr., 17" Floor

Newport Beach, CA 92660

949.760.9600

949.823.6994 (Fax)

Email: myoder@omm.com
ainassey(@omm.com

Attorneys for O’Melveny Law Firm

Richard Martin Foster, Esq.

RIHARD M FOSTER LAW OFFICES
5429 Cahuenga Boulevard

North Hollywood, CA 91601
818.508.1500

818.508.1529 (Fax)

Attorneys for Sheldon Rabinowitz

Kimberly Arouh, Esq.

BUCHANAN INGERSOLL AND ROONEY LLP

633 W. 5" Street, Suite 2600

Los Angeles, CA 90071

213.223.2092

619.702.3898

Email: Kimberly.arouh/@bipc.com

Attorneys for Addison Textor, Deborah Textor and John Textor

Richard G. Salazar, Esq.

BUCHANAN INGERSOLL AND ROONEY LLP
401 E. Jackson Street, Suite 2400

Tampa, FL 33602

813.222.2180

813.222.8189 (Fax)

Email: Richard.salazar@bipc.com

PLEADING TITLE - 7

 
